Michael Bohannan   #1841746

                             9601 Spur 591
                             Amarillo, Texas    79107-9606
                                                                                       /Jl.Q
                             May 27, 2015
                                                                         JUN 04 2015
Clerk of     the Court
Texas Court of Criminal Appeals                                    '6!

P.O. Box 12308, Capitol Station
Austin, Texas       78711-2308                                            FILED IN
Re:   Bohannan v.    State
                                                             COURT OF CRIMINAL APPEALS
      No.   PD-0347-15                                                   JUN 03 2Tti

Dear Clerk:                                                        Abel Acosta, Clerk
       Last week I mailed you my Petition for Discretionary Review
in the above styled and numbered cause.           I have found that Page
Two contained a drafting error.         I have enclosed a corrected Page
Two and would ask that you please substitute it for the erroneous
page previously sent.         By copy of this.letter, I am also providing
the Asst. Dist. Att'y a copy of the corrected Page Two.

     I am enclosing an additional copy of this letter for
file stamping to verify receipt and substitution. Please return
it to me in the postpaid envelope provided.

       Thank you for your time and help and please accept my
apology for this extra hassle.

                                             Sincerely,




                                             &££&-
                                             Michael W. Bohannan
                                             806-381-7080

cc:   William Delmore
      file
Jimenez. 361 S.W.3d 679, 683 (Tex.Crim.App. 2012). App. Op @ 7-8.
        Initially, Bohannan would note that Texas Health and Safety
Code Chapter 841 does not address whether or not the stigmatizing
and qualitatively different criminal punishment that civil
committees are subjected to applies while the very legality and
constitutionality of that commitment is pending resolution through
                               3
the appellate process.             And more so, whether it applies after an
appellate court has already determined a commitment order should
be   reversed.

       The appellate court's reliance on Jimenez is, at best,
misplaced.       Jimenez was convicted of possession of a firearm while,
at the time of that possession, being a convicted felon, under a
final criminal judgment.           While that judgment was later overturned
in a habeas action, this court found that the conviction for felon
in possession should stand because be was one at the time of his
possession. Jimenez,       361 S.W.3d 679.

       Bohannan was convicted of committing a civil commitment
violation which occurred on April 24, 2011. CR 280-82. This was
after Bohannan had obtained the appellate court's determination
that he had not been provided the process he was due to be committed,
a determination which the State appealed.                In the criminal realm,
a prior judgment cannot be used in the punishment of a later act
unless it is a "final" judgment.                In Jimenez,   the prior criminal
judgment was final at the time it was used to prove felon in
possession (and apparently final at the time of that possession as
well).     In this case, the civil commitment remained on appeal at
the time of every violation alleged against Bohannan; acts which
could only be criminal through a valid commitment judgment.                  And
                                        -   2   -

3
     See Footnote #1.

     There is no Footnote #4